Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a method for testing a fiber composite component wherein the fiber composite component including a sensor device integrated therein; the sensor device including a flexible circuit carrier having a sensor module that is a micromechanical sensor (MEMS) module configured to ascertain an acceleration value; the method comprising setting the fiber composite component into a test vibration by external application of a test pulse to a test site of the fiber composite component; capturing an acceleration response signal using the sensor device; comparing the response signal with a reference signal; the reference signal is obtained by: setting, in a new state of the fiber composite component, the fiber composite component into a reference vibration by applying a reference pulse to a reference site of the fiber composite component; capturing the reference signal representing a reference vibration value of the reference vibration using the sensor device, the reference signal being one of (i) the captured reference signal and (11) a signal derived from the captured reference signal; the reference site corresponds essentially to the test site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861